—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
*770Petitioner was found, guilty of violating the prison disciplinary rule prohibiting the unauthorized possession of a controlled substance after his urine twice tested positive for the presence of opiates. Substantial evidence of petitioner’s guilt was presented in the form of the detailed misbehavior report, the positive urinalysis test results and the hearing testimony of the correction officer who conducted the testing (see Matter of Bonaparte v Goord, 289 AD2d 913). A typographical error on the misbehavior report showing an incorrect date and time for the collection of petitioner’s urine sample was sufficiently explained by the reporting officer in his hearing testimony (see Matter of Rowe v Goord, 257 AD2d 935; see also Matter of Taylor v Taylor, 290 AD2d 778). The record establishes that the testing was conducted in reasonable compliance with all of the relevant regulatory procedures. Hence, the determination will not be disturbed (see Matter of Laraby v Goord, 244 AD2d 690, 691; Matter of Benton v Coombe, 242 AD2d 763). The remaining contentions raised by petitioner have been reviewed and found to be without merit.
Spain, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.